The ratification and implementation of the updated ILO conventions (debate)
The next item is the oral question to the Commission on the ratification and implementation of the updated ILO conventions by Alejandro Cercas, on behalf of the S&D Group, Marian Harkin, on behalf of the ALDE Group, Jean Lambert, on behalf of the VERTS/ALE Group, and Gabriele Zimmer and Ilda Figueiredo, on behalf of the GUE/NGL Group - B7-0228/2009).
Madam President, fellow Members, Members of the Commission, we all know that economic globalisation, the international financial crisis and all future challenges must be addressed at the global level. We can no longer tackle these problems at the national or even regional levels. Cooperation between the European Union and the International Labour Organisation (ILO) has therefore become a key item on our agenda.
The ILO, with its tripartite method, is doing invaluable work in bringing coherence and rationality to our world. Our values are those on which the ILO was founded. It and we are working towards a social model that respects people's dignity, and we believe that we can work together. It is clear that Europe needs the ILO in order to maintain that social model - we could not do so in an unjust world - and that the ILO gives us the opportunity to be a global player in international relations.
The European Union and its Member States claim that they are working very closely with the ILO and that they are promoting the programme on decent work for all and the Global Jobs Pact, with the ILO at the helm. However, ladies and gentlemen of the Commission, there is a lack of consistency between what we all say and what we do. It is therefore absolutely crucial this evening to discuss ratification of the ILO conventions, and tomorrow to approve a resolution on the issue, in order to offer certain guarantees to the ILO and also to our own project.
In your Communication on a Renewed Social Agenda, you called upon Member States once again, but the Member States did not respond. You called on them to ratify and implement the conventions, but with little success. It now seems that you must take much more ambitious action. There is no point in saying that Member States have already ratified the core ILO conventions. The ILO has updated 70 of its conventions, and even some third-world countries and developing economies are moving faster than the European Union. This is hard for the rest of the world to understand, and Europe is losing credibility and missing opportunities.
Therefore, ladies and gentlemen of the Commission, it is somewhat scandalous for Europe to speak out in favour of decent work and in favour of the ILO, and then not ratify the ILO conventions and simply content ourselves with rhetoric.
This is where the question arises. And so, tomorrow, all the groups in this Chamber want you to go further and issue a communication demanding that Member States should ratify the conventions, in order to create coherence between what we say and what we do. The lack of such coherence in politics is one of the reasons why we are losing credibility among the citizens and why Europe, too, is losing credibility in the rest of the world.
author. - Madam President, I am very happy to support the call for the ratification and implementation of the updated ILO conventions by the EU Member States. It is certainly worth saying that, when the ILO was created in 1919 after the Treaty of Versailles, which ended the First World War, it was to reflect the belief that universal and lasting peace can only be accomplished if it is based on social justice. In the intervening 80 years, the ILO has responded to the needs of people all around the globe for decent jobs, livelihoods and dignity.
Tonight we are asking all Members States of the EU to ratify and implement the updated ILO conventions; but it is not just the authors of this question who are asking - many other agencies and bodies are also. If you look at the United Nations Supplier Code of Conduct, you will see that the ILO conventions have served as a foundation on which most of the Code of Conduct is based, and it is the UN's expectation that any supplier providing goods and services to the UN will adhere to the principles of the Code of Conduct. Therefore these conventions need to be ratified and implemented across the globe so that all suppliers can adhere to them. Surely we can manage that in the EU.
The European Commission, in its communication on the renewed social agenda, states: 'The Commission calls upon all Member States to set an example by ratifying and implementing the ILO conventions that are up to date'. In a resolution on the renewed Social Agenda approved by the last European Parliament in May of this year, again we state that we consider that strengthening of the implementation and enforcement of existing labour law under national and community law and under ILO conventions must be a priority for EU institutions and Member States. So, tonight, we in Parliament are reinforcing all of those calls. We are asking the Presidency-in-Office to be as ambitious as possible on the matter, we are calling on Member States to consider the strong social arguments for ratifying and implementing these conventions, and we are asking the Commission to consider the adoption of a recommendation to the Member States to encourage the ratification of conventions that are up to date.
We also believe that the EU must ensure coherence between its internal and external policies. In this Parliament we hear again and again about exchanging best practice between Member States. Surely this is a prime example of where we can achieve best practice among ourselves by all Member States ratifying the relevant conventions and promote best practice externally or globally by, as the Commission itself suggests, setting an example by ratifying the up-to-date conventions. Today, 25 November, 7 650 ILO conventions have been ratified globally, with 47 in the last 12 months. We expect Europe to lead the way on climate change in Copenhagen; we could do similar good work with the ratification of all ILO conventions.
Madam President, on behalf of the Group of the Greens/European Free Alliance, I would like to emphasise that we consider the messages in this decision on the ratification and implementation of the ILO's conventions to be very necessary and a matter of great urgency. Why? For two reasons. Firstly, the EU should take the lead in fighting for decent work. We should be a global pioneer when it comes to promoting good working conditions and decent work.
Secondly, as has been mentioned here today, a gap is opening up between what we say and what we do, in other words, a gap between the EU's internal and external responses. If the EU forgets or if EU Member States forget or choose not to ratify and implement updated conventions, that is not only bad for the workers of Europe. It is also a very bad signal to send to countries outside the EU that we are demanding should ratify the very same conventions. We should practise what we preach.
It is crucial that the EU takes the lead at a global level, that we show that we are a region that succeeds in combining good working conditions with a high level of competitiveness. The ILO is our global player when it comes to regulation at international level. It is essential that the EU supports the ILO as an institution and that we take the ILO's conventions seriously. Consequently, the Group of the Greens fully endorses the messages in this decision and we call upon the competent bodies of the EU to impress upon the Member States that they should take it just as seriously as we are doing here this evening.
Madam President, we support the call on the Member States to consider the strong social arguments for ratifying and implementing the Conventions that have been classified by the ILO as up to date.
Since 1919, the International Labour Organisation has maintained and developed a system of international labour standards which cover a broad range of subjects, including work, employment, social security, social policy and related human rights.
We therefore supported the initial draft of the joint resolution tabled here. Regrettably, however, due to pressure from the Group of the European People's Party (Christian Democrats), the other signatories have allowed the importance of the resolution to be diluted and its power to be undermined, with the inclusion of a reference to the Lisbon Strategy for Growth and Jobs.
However, as we are all aware, it was in the name of the Lisbon Strategy that the European Commission presented to this House some of the worst proposals against labour and social rights, through their emphasis on flexibility and labour deregulation.
Who could forget the proposal to amend the Working Time Directive, which sought to devalue work and make it even more precarious, to extend the working day and to undermine collective bargaining and the role of trade unions, precisely the opposite of what the ILO conventions uphold?
It is because of this regrettable reference to the Lisbon Strategy in particular that we have withdrawn our support for this resolution.
However, on behalf of the Confederal Group of the European United Left - Nordic Green Left, we call on the Member States to ratify the ILO conventions and we urge the European Commission to consider our proposals.
Member of the Commission. - Madam President, over the last few years, the Commission has repeatedly highlighted its commitment to the internationally agreed Decent Work Agenda, including the promotion of ILO conventions.
The Commission has actively supported the Member States and closely cooperated with the ILO with a view to adopting ambitious legal standards which meet the challenges of a globalised economy and contribute to the implementation of the ILO's Decent Work Agenda. The Council and the European Parliament have underlined the importance of the Decent Work Agenda and of the Commission's activities in this respect.
The EU Member States have already ratified all ILO conventions covering core labour standards and a large number of other ILO conventions. The Commission has reaffirmed its commitment to the Decent Work Agenda as part of the renewed social agenda. In particular, the Commission called upon all Member States to set an example by ratifying and implementing the ILO conventions classified by the ILO as 'up to date'. In doing so, the Commission underlines both the internal and the external dimension of the Decent Work Agenda. In addition, where ILO conventions have involved exclusive Community competences, the Commission has issued timely proposals for Council Decisions authorising the Member States to ratify the relevant conventions combined with a call to ratify the standards as soon as possible, notably the Maritime Labour Convention and the Work in Fishing Convention.
Finally, the 2008 Decent Work Report provides for the monitoring of the policy developments with regard to the ratification process. The outcome of this analysis is expected to be reflected in the follow-up Decent Work Report to be published in 2011.
First of all, I would like to welcome the fact that the groups have managed to agree on the text of the resolution to be drafted on the subject of ratification and implementation of the conventions revised by the International Labour Organisation. We will therefore also support this.
As is well known, the International Labour Organisation is one of the oldest international bodies. It was founded in 1919 with the fundamental aim of creating work regulations governing the development of working conditions and difficult working environments to counter exploitation. It subsequently expanded its activities more widely to include social policy and a technical cooperation system as well.
We in the Group of the European People's Party (Christian Democrats) feel that the work standards devised by the International Labour Organisation help mitigate the harmful effects of competition on the international market, thereby increasing the chances of balanced economic growth being achieved. This has particular significance at a time when we are perhaps already emerging from the current crisis, and certainly reinforces the legitimacy of these standards and the fact that they have come about at the end of a tripartite process and were based on a separate democratic process conducted with the cooperation of governments, employers and trade unions. We are therefore dealing in this case with rights and commitments at the workplace and a comprehensive system encompassing them, which the countries who accept and ratify the conventions must comply with. At the same time, we cannot ignore the fact that the European Union, as a community, cannot ratify agreements. Only individual Member States can do this. This therefore raises the issue, at any rate, of the proper application of Community jurisdiction and subsidiarity. This is why the text features, very appropriately, a call to the EU to define exactly which legal areas and regulations relating to them come under the Community's jurisdiction and which come under individual Member States' jurisdiction. This means that if we can take into account the principle of subsidiarity, we will support the drafting of a recommendation, thereby facilitating the ratification of the convention as soon as possible.
Madam President, we have an internal market in the EU in which we are able to sell goods to each other in a free market. We ensure free competition and cheap goods, and that is all very well and good. However, other areas need to be included. Fundamental workers' rights must be ensured and respected throughout the EU. EU Member States must not compete on poor working conditions, and the workforce in all the Member States must secure equal pay for equal work. The right to strike is also a fundamental right.
It is therefore important that there is close cooperation between the EU and the International Labour Organisation, the ILO. We share some common values and we can use the ILO conventions as a basis for developing the European social model further. Unfortunately that is not possible at present, since the Commission only considers the conventions binding if they have been ratified by more than half the Member States. We could start by ensuring that every EU Member State as a minimum ratifies and implements the conventions that the ILO has classified as updated. We do not need more talk; what we need is action. How else can we ask other countries of the world to ratify and implement the ILO conventions and ask the WTO to include fundamental workers' rights in all trade agreements?
The EU must take the lead. Only then can we tell other countries that they must all ratify and implement these conventions. We must promote decent work in the EU and in the world as a sustainable, strong response to the global crisis we are facing.
Madam President, it is true, ladies and gentlemen, that in times of crisis, worldwide minimum standards protect workers from inhumane working conditions. The EU always supports the core standards of the International Labour Organisation (ILO) in soapbox speeches and in its contacts with third countries and rightly so, because they protect workers against discrimination and social dumping.
Unfortunately, within the European Union things do not go any further than these soapbox speeches. The Member States of the EU and the EU itself ignore the ILO conventions. They do not ratify them and they do not implement them. This allows the Member States and the EU to shirk their responsibilities. For example, the Court of Justice of the European Union has abolished the right to strike and the Commission has applauded the move. For example, the convention on the protection of the rights of all migrant workers has been ratified by only three out of the 27 Member States. This is scandalous and this situation needs to change 90 years after the founding of the ILO.
(FR) Madam President, Commissioner, ladies and gentlemen, first of all, I would like to thank my colleagues in the Group of the European People's Party (Christian Democrats) and the other political groups of our European Parliament, because on this matter of decent work, we all wanted to toe the same line and submit a joint resolution, and the negotiations of the last few days have been extremely positive.
Since 1919, the International Labour Organisation has been able to guarantee and develop a system of international labour standards covering a wide range of issues, including work, employment, social policy and human rights. We must not forget this, particularly at this time of crisis.
That is why it is extremely important that the conventions have been classified by the ILO as up to date after a tripartite process bringing together employers, workers and governments. That is the reason why we have put this recommendation to the Member States, encouraging them to ratify the conventions that have been classified by the ILO and asking them to contribute actively to their effective implementation for the sake of the development and progress of social Europe. We hope that this will happen as soon as possible. We will be vigilant regarding the deadlines for applying these conventions while, of course, respecting the principle of subsidiarity.
The PPE Group will be particularly vigilant regarding the application of these conventions in the Member States. The fight against illegal work, the modernity of social progress, the building of a genuine social Europe that shows the world the way, is what is at stake, and we really want to help move it forward.
(EL) Madam President, one of the most important attributes of the European Union is the importance that it ascribes to social policy and fundamental rights. We know full well that the application of these rights is a prerequisite to becoming a Member State of the European Union. We also know that these rights, when they are infringed, create an obligation on the part of the European Union to impose sanctions.
The rights established alongside the creation and operation of the Union also extend to the workplace. The importance which the Union ascribes to defending labour rights is not only demonstrated when it produces internal legislation, but it is also demonstrated in its foreign policy. We know full well that, when it comes to concluding agreements with third countries, one of the preconditions laid down is that basic labour rights be respected. That is why the Union could not but be one of the first to support the necessary systematic update of the International Labour Organisation (ILO) conventions.
The ILO recently updated its conventions following negotiations with workers, employers and governments. While the governments of the Member States and the Union are among those who participated in the update in question, we face a paradox. The paradox is that, although many Member States of the European Union have adopted unifying directives imposing more advanced labour rights than those in the ILO conventions, they underestimate the importance of the formal question of ratification of these conventions at national level.
As the image that this gives third countries, especially developing countries, is distorted, it would be reasonable for us to change our attitude and for those Member States which have not done so to proceed with the necessary ratifications. Be that as it may, the European Commission should not hesitate to be more proactive in asking the Member States to honour such obligations, so as to increase the credibility of the Union by promoting dignified working conditions, especially in the present financial crisis.
(FR) Madam President, Commissioner, clearly we must emphasise the importance of implementing the conventions of the International Labour Organisation, but unfortunately, I fear that the system that governs us, namely that of free competition, is making a market and therefore a commodity out of labour itself. That creates threats everywhere to labour codes, threats to the reductions in working time that were planned, and downward pressure on the cost of labour, which is very damaging.
In France, we have an example where a ball bearing business has now closed so that it can be relocated to Bulgaria, and the workers of that business are being asked to go and train the Bulgarian employees. So you can see clearly that this downward pressure on labour costs leads to relocations, to downward pressure and to the decline of social rights everywhere. Consequently, we should invent a system of upwards harmonisation in terms of social rights and levels of social protection, so that there is no more of this fierce competition between employees, engineered by businesses and our institutions themselves.
Similarly, we should not continue moving towards what is referred to in this Chamber and at the Commission as flexicurity, but we should, on the contrary, progress towards a system of occupational social security for work and employment, combined with periods of training, which are necessary. That is what would allow us to exit the crisis, to train workers to help them move towards the professions that have to be invented for tomorrow.
(SV) Madam President, now that the Treaty of Lisbon has been adopted and the EU's Charter of Fundamental Rights has become legally binding, we have a new opportunity to reinforce the social dimension of European cooperation. In order to do this, we need to be able to realise these opportunities in practice, too. A good place to start would be for the EU Member States to ratify all of the updated ILO conventions as soon as possible.
There is also an external dimension to this. If the EU wants to be a serious partner in the international work to improve working and living conditions, it is imperative that the EU Member States also adopt the ILO convention. If we want to influence the situation in third countries, we must first set an example ourselves. I would therefore like to call on the Commission and the Swedish Presidency to act in a progressive way and to do their utmost to ensure that all of the ILO conventions that are up to date be adopted by all Member States.
Personally, I think it is a little disheartening that my own Member State, Sweden, has not ratified basic conventions such as Convention No 94 on public contracts. I would therefore like to call on the Presidency to take action at national level, too, to ensure that his happens. This, together with the Charter of Fundamental Rights becoming binding, should reduce the risk of the European Court of Justice making any more rulings like that in the Rüffert case. We cannot have a situation in which we have EU legislation that contravenes basic ILO conventions.
Madam President, the ILO, as colleagues have said, has been around for a long time - since 1919: 90 years of business and still working on the Decent Work Agenda. It is important that Member States, as others have said, ratify all of the conventions, especially at a time of economic crisis when workers are under pressure. But I think it is also important in this debate to acknowledge the role of the ILO in the developing world and its links with non-governmental organisations and the many programmes which it runs particularly targeting the most vulnerable, for example, working with people with a disability who would never have any opportunity if it were not for these programmes. Also, two very important areas that we talk about in this House: forced labour and child labour. So if we are looking to the ILO to do good work, as it does, in the developing world, I think the very least that Member States of the European Union could do is to fully ratify the conventions, to lead by example.
(PL) Mr President, over the many years of its activity, the International Labour Organisation has adopted and presented for ratification by EU Member States a series of international conventions and directives on matters of employment, trade union freedoms, social policy and social insurance, and also collective employment relations and conditions of work. Member States should ratify and apply conventions which the ILO considers to be currently in force. The European Union should resolutely and actively make its contribution to the extremely important matter of protection of the rights of working people in a globalised world.
It should be stressed that every citizen, irrespective of background, faith or race, has the right to improve material prosperity, to spiritual development in the context of freedom, and to dignity, economic security and equal opportunities. We must remember that poverty, irrespective of where it is found, is a serious threat to us all.
Madam President, honourable Members, there is a significant convergence of opinion on the usefulness of and need for the ratification of the ILO conventions among speakers from the European Parliament and the Commission. Nevertheless, as Mr Őry observed, the Commission can only impose itself in areas where it has exclusive competence and, as I have said, it has done this.
As far as the role of unions is concerned, in its recent decision, the European Court of Justice recognises collective action as a fundamental right. However, this right can be regulated, and this complies with other international instruments. I will nevertheless pass on your concerns to my colleague in charge of social policy so that this matter can be followed up in depth.
I have received three motions for resolution tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 26 November 2009.